      Case 2:20-cv-00452-HB Document 78 Filed 10/23/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                     :             CIVIL ACTION
                                     :
          v.                         :
                                     :
NEPTUNE INVESTORS, LLC et al.        :             NO. 20-452


                                 ORDER

         AND NOW, this      22nd     day of October, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendants Neptune Investors, LLC,

AHG Group, LLC, AHG Group Holdings, LLC, HFP Investors, LLC,

Gorovitz Family Limited Partnership, CHGO Real Estate Consulting

Group, LLC, and Gene Harris to dismiss under Rule 12(b)(1) and

Rule 12(b)(7), incorrectly denominated as a motion for summary

judgment under Rule 56 (Doc #65), is DENIED.


                                         BY THE COURT:

                                         /s/ Harvey Bartle III
                                         ________________
                                                                     J.
